Opinion issued April 28, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00142-CV
                           ———————————
          IN RE TEAM INDUSTRIAL SERVICES, INC., Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

     Relator Team Industrial Services, Inc. has filed a petition for writ of

mandamus to obtain a continuance of the February 18, 2020 trial setting.1 On




1
     The underlying case is Kelli Most, Individually and as Personal Representative of
     the Estate of Jesse Henson, Tracy Dunnaway, Bailey Burchett, Individually and as
     Administrator of the Estate of Damien “Craig” Burchett, and Dalton Burchett v.
     Team Industrial Services, Inc., cause number 18-DCV-256883, pending in the 268th
     District Court of Fort Bend County, Texas, the Honorable O'Neil Williams
     presiding.
February 14, 2020, this Court issued an order staying the trial pending disposition of

the petition.

        Real party in interest, Kelli Most, Individually and as Personal Representative

of the Estate of Jesse Henson, filed a response to the petition. Real party, Kelli Most

and real party, Bailey Burchett, Individually and as Administrator of the Estate of

Damien “Craig” Burchett, and Dalton Burchett, filed a joint motion to dismiss the

petition as moot.

        We lift the stay and deny the petition. Any pending motions are dismissed as

moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Lloyd, and Hightower.




                                           2